Exhibit 10.4

 

AGREEMENT

 

AGREEMENT (the "Agreement"), dated as of March 16, 2006, by and among
GlobalOptions Group, Inc. (the "Company") and Magnetar Capital Master Fund, Ltd.
(the "Buyer"). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Subscription Agreement,
dated as of March 16, 2006 by and among the Company and the Buyer ( the
"Subscription Agreement").

1.

Additional Issuances of Equity Securities.

(a)For purposes of this Agreement, the following definitions shall apply.

(i)"Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(ii)"Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(iii)"Common Stock Equivalents" means, collectively, Options and Convertible
Securities.

(iv)"Trading Day" means any day on which the Common Stock (as defined below) is
traded on the NASD's OTC Bulletin Board (the "Principal Market"), or, if the
Principal Market is not the principal trading market for the Common Stock, then
on the principal securities exchange or securities market on which the Common
Stock is then traded; provided that "Trading Day" shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time).

(v)"Weighted Average Price" means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its "Volume at Price" functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

makers for such security as reported in the "pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).

(b)The Company will not, directly or indirectly, from and after the date hereof
until August 31, 2006, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries'
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents, other than
shares of Common Stock to be issued in connection with the Safir Acquisition (as
defined below) (any such offer, sale, grant, disposition or announcement being
referred to as a "Subsequent Placement") unless the Company shall have first
complied with this Section 1(b).

(i)The Company shall deliver to the Buyer, a written notice (the "Offer Notice")
of any proposed or intended issuance or sale or exchange (the "Offer") of the
securities being offered (the "Offered Securities") in a Subsequent Placement,
which Offer Notice shall (w) identify and describe the Offered Securities,
(x) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (y) identify the persons or entities (if known) to which or with
which the Offered Securities are to be offered, issued, sold or exchanged and
(z) offer to issue and sell to or exchange with the Buyer not less than $3.5
million of the Offered Securities on terms no less favorable to the Buyer than
the terms contained in the Offer Notice and the Subscription Agreement, the Note
issued by the Company to the Buyer thereunder and the Subordination Agreement
contemplated thereby.

(ii)To accept an Offer, in whole or in part, the Buyer must deliver a written
notice to the Company prior to the end of the fifth (5th) Business Day after the
Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of the Offered Securities that the Buyer elects to purchase (the "Notice
of Acceptance").

(c)The Company shall have fifteen (15) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyer (the "Refused Securities"), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and, in no event, upon terms
and conditions (including, without limitation, unit prices and interest rates)
that are not more favorable to the acquiring person or persons or less favorable
to the Company than those set forth in the Securities Purchase Agreement, the
Note issued by the Company to the Buyer thereunder and the Subordination
Agreement contemplated thereby.

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

(d)In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 1(b) above), then the Buyer may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Buyer elected to purchase pursuant to
Section 1(b)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyer pursuant to Section 1(b) above prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that the Buyer so elects to reduce the number or amount
of Offered Securities specified in its Notice of Acceptance, the Company may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the Buyer
in accordance with Section 1(b)(i) above.

(e)Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, the Buyer shall acquire from the Company, and the
Company shall issue to the Buyer, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 1(d)
above if the Buyer has so elected, upon the terms and conditions specified in
the Offer. The purchase by the Buyer of any Offered Securities is subject in all
cases to the preparation, execution and delivery by the Company and the Buyer of
a purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Buyer and its counsel.

(f)Any Offered Securities not acquired by the Buyer in accordance with Section
1(b) above may not be issued, sold or exchanged until they are again offered to
the Buyer under the procedures specified in this Agreement.

Notwithstanding the foregoing, the rights contained in this Section 1(b) shall
not apply (i) to the Buyer to the extent that the Buyer continues to hold less
than 25% of the Notes that it purchased under the Subscription Agreement, (ii)
after the Buyer shall have participated in $3.5 million or more of Subsequent
Placements (including, without limitation, the Safir Acquisition) or shall have
been offered the right to participate, pursuant to the terms hereof, in
Subsequent Placements with an aggregate purchase price of $8 million or more
that have been consummated, (iii) after the Buyer shall have been offered the
right to participate in a Subsequent Placement of up to $3.5 million relating to
the acquisition (the "Safir Acquisition") by the Company of the assets of Safir
Rosetti LLC, a Delaware limited liability company, pursuant to the terms of the
Asset Purchase Agreement dated January 27, 2006, as such agreement may be
amended from time to time, (iv) with respect to a Qualified Financing (as
defined in the Note), as long as the Note issued to the Buyer is outstanding,
(v) with respect to the grant by the Company of common stock ("Common Stock") of
the Company or Common Stock Equivalents to officers, directors, employees,
advisors or consultants to the Company, (vi) with respect to the issuance by the
Company of Common Stock or Common Stock Equivalents in connection with
acquisitions by the Company of businesses of the type described generally in the
Memorandum, not for capital raising purposes, and (vii) with respect to the
issuance by the Company of Common Stock or Common Stock Equivalents as payment
for services rendered in the ordinary course of business; provided, that with
respect to clauses (v), (vi) and (vii) above, none of the foregoing securities
may be issued for less than the fair market value of the Company's Common Stock.

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

2. Covenants

(a)Except with the prior written consent of the Buyer, so long as any Notes are
outstanding, the Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, increase its line of credit (or the
maximum limit under such line of credit) with the Senior Lender (as defined in
the Subscription Agreement) in excess of $5 million, or incur or guarantee,
assume or suffer to exist any Indebtedness, other than (i) the Indebtedness
evidenced by the Note issued to the Buyer and the Notes held by Other Buyers (as
defined in the Subscription Agreement) and (ii) the existing Indebtedness
outstanding by the Company to the Senior Lender, as such amount may be increased
to an amount not in excess of $5 million and up to $8 million of Indebtedness to
be issued in connection with the Safir Acquisition. As used herein,
"Indebtedness" of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
"capital leases" in accordance with generally accepted accounting principals)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) "Contingent Obligation" means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(b)In the event that the Buyer is prohibited from receiving any payment of cash
(by virtue of payment of principal, or interest becoming due under the Notes or
otherwise) from the Company in accordance with the terms of the Subordination
Agreement (as defined in the Subscription Agreement), then upon the request of
the Buyer, the Company shall promptly

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

repay all outstanding Indebtedness to the Senior Lender (including any early
termination fee) and shall terminate all documents relating to the credit line
with the Senior Lender and shall cause the Senior Lender to terminate the
Subordination Agreement and to release any and all liens in any property of the
Company and its Subsidiaries; provided, that if the Company does not have
sufficient funds to repay such Indebtedness, the Buyer may elect to fund the
Company with sufficient funds (on terms substantially similar to those contained
in the Company's existing credit line with the Senior Lender or upon such other
terms as shall be mutually agreed between the Company and the Buyer), and upon
receipt by the Company of such funds from the Buyer in an amount sufficient to
repay all such Indebtedness, the Company shall promptly repay all outstanding
Indebtedness to the Senior Lender (including any early termination fee) and
shall terminate all documents relating to the credit line with the Senior Lender
and shall cause the Senior Lender to terminate the Subordination Agreement and
to release any and all liens in any property of the Company and its
Subsidiaries.

3. Miscellaneous Provisions.

(a)Modification. Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.

(b)Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.

(c)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(d)Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and his or its heirs, executors,
administrators, successors, legal representatives and assigns.

(e)Assignability. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns, including any
purchasers of the Notes. The Company shall not assign this Agreement or any
rights or obligations hereunder without the prior written consent of the holders
of at least a majority of the aggregate number of Notes issued and issuable
hereunder. The Buyer may assign some or all of its rights hereunder

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

in connection with transfer of any of its Notes without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

(f)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.

[Signature Page Follows]



 

 

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement effective as of the date first written above.

 

GLOBALOPTIONS GROUP, INC.

By:

______________________________________

Name:

Title:



 

 

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement effective as of the date first written above.

MAGNETAR CAPITAL FUND, L.P.

By:

____________________________________

Name:

Title:

 

 

 

 

 

 

 

 

 